Citation Nr: 1106797	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling 
for a cervical spine injury with traumatic degenerative joint 
disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veteran's Affairs (VA) regional office (RO) located in 
Louisville, Kentucky.

The issues of entitlement to service connection for a lumbar 
spine condition, arthritis of both hips, numbness of both hands, 
numbness of both feet, a right broken collarbone, a concussion on 
the right side of the head, and lower right broken ribs have been 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over these matters, and they are referred to 
the AOJ for appropriate action.   See Informal Claims, January 
2009, March 2009; Deferred Rating Decision, December 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's cervical spine injury with traumatic DJD is 
manifested by symptoms of pain, pain on use, stiffness, and 
weakness; cervical flexion is limited to 25 degrees, and combined 
range of motion is limited to 140 degrees; there is no evidence 
of ankylosis or incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
a cervical spine injury with traumatic DJD are not met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased evaluation 
for a cervical spine injury with traumatic DJD, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a December 2007 letter fully satisfied the 
notice requirements of the VCAA, which letter advised the Veteran 
of what the evidence must show to establish entitlement to an 
increased evaluation, described the types of evidence that the 
Veteran should submit in support of his claim, and what types of 
evidence VA would obtain.

Also, the Board notes that the December 2007 notice explained how 
VA assigns disability ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA treatment 
records, and private treatment records are all in the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Where the evidence of record does 
not reflect the current state of a veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

In January 2008 and April 2009, the Veteran was provided with VA 
examinations relating to his claim for an increased evaluation.  
The Board finds there is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected disorder since the last VA examination.  See 38 
C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the January 2008 and April 
2009 VA examination reports (prepared by the same examiner) to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claim.  The VA examiner personally interviewed 
and examined the Veteran and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.  Additionally, the VA examiner noted the history 
reported by the Veteran as well as the reported affect of the 
Veteran's disability on his daily living and employment.  As 
such, the Board finds the January 2008 and April 2009 VA 
examination reports are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been 
established and an increase in the assigned evaluation is in 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective since September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the 
General Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.

With regard to the cervical spine, the General Rating Formula for 
Diseases and Injuries of the Spine provides a 10 percent 
disability rating for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent disability 
rating is assigned for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine of 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent disability rating is assigned for unfavorable ankylosis 
of entire spine.  Note 1 provides for a separate evaluation for 
any associated, objective neurologic abnormalities.  38 C.F.R. § 
4.71a (2010).

Note 2 to the General Rating Formula for Diseases and Injuries of 
the Spine provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  The normal combined range of motion of the 
cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 
4.71a (2010).

Diagnostic Code 5243 provides for rating intervertebral disc 
syndrome (IVDS) under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating IVDS Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010) 
(renumbered from 5293 effective Sept. 26, 2003).  The Formula for 
Rating IVDS Based on Incapacitating Episodes provides ratings for 
incapacitating episodes as follows: having a total duration of at 
least 6 weeks during the past 12 months (60 percent); having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months (40 percent); having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months (20 
percent); and having a total duration of at least one week but 
less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note 1 (2010).

The Veteran's cervical spine injury with traumatic DJD is 
currently assigned a 30 percent disability rating, which was 
originally assigned under Diagnostic Code 5290 (in effect prior 
to September 26, 2003), effective April 2, 1991.  The Veteran 
seeks an increased rating.

A January 2008 VA examination report reflects that the Veteran 
reported experiencing constant pain, stiffness, and weakness in 
his neck, and that he placed himself on bed rest in June 2007 for 
a day due to pain in his neck and right shoulder (but that he did 
not seek medical care).  The examiner noted that the Veteran was 
unemployed since 1995 due to blindness, and that the Veteran 
reported that his neck did not affect his activities of daily 
living, although he did report that he could no longer 
participate in basketball or fishing due to his neck pain.  The 
examiner noted that alignment, symmetry, curvatures, posture, and 
gait were all normal.  The Veteran's cervical spine revealed 
flexion to 25 degrees with pain, extension to 20 degrees with 
pain, lateral flexion to the left and right of 20 degrees with 
pain, right lateral rotation to 40 degrees with pain, and left 
lateral rotation to 45 degrees with pain.  The examiner also 
noted objective findings of moderate tenderness on the right side 
of the neck and right trapezius muscle, but no spasm, deformity, 
scoliosis, or kyphosis were specifically noted.  A diagnosis of 
fracture of C1-C2 by history of the Veteran, with mild cervical 
DDD, was recorded.

An April 2009 VA examination report reflects that the Veteran 
reported experiencing constant, sharp pain on the lateral sides 
of his neck and along his cervical spine, as well as stiffness 
and weakness.  He also reported experiencing intermittent 
moderately severe numbness in his fingers since the in-service 
motor vehicle accident that caused his cervical spine condition 
(albeit the Board notes that these symptoms were not reported in 
January 2008 to the VA examiner).  The examiner noted that the 
Veteran was unemployed since 1995 due to blindness, and that the 
Veteran reported that his neck did not affect his activities of 
daily living, although he did report that he could no longer 
participate in basketball or fishing due to his neck pain.  The 
examiner noted that alignment, symmetry, curvatures, posture, and 
gait were all normal.  The Veteran's cervical spine revealed 
flexion to 25 degrees with pain, extension to15 degrees with 
pain, lateral flexion to the left and right of 20 degrees with 
pain, and left and right rotation of 30 degrees with pain.  The 
examiner also noted objective findings of moderate tenderness on 
the right side of the neck and right trapezius muscle, but no 
spasm, deformity, scoliosis, or kyphosis were specifically noted.  
It was noted that the Veteran had no incapacitating episodes in 
the past 12 months.  The examiner recorded diagnoses including 
fracture of C1-C2 by history of the Veteran, mild cervical 
degenerative disc disease (DDD) with decrease in C3 vertebral 
body height by no greater than 10-15 percent, and peripheral 
polyneuropathy of the fingertips bilaterally.  The examiner 
opined that the Veteran's peripheral neuropathy was less likely 
as not caused by or resulting from his service-connected cervical 
spine injury, reasoning that the symptoms reported did not 
correlate with neurodiagnostic testing.

The Board also acknowledges that private chiropractic treatment 
records prepared by Ms. A.B. dated from February 2004 to March 
2009 have been associated with the claims file showing that 
several spinal manipulations were performed, and that Ms. A.B. 
recorded diagnoses of cervicalgia, kyphosis, and hypolordosis, 
although no clinical findings are noted in any of these records 
(as the records are essentially a statement of account).  The 
Board also acknowledges a March 2009 letter written by Ms. A.B. 
in which she explained she had been performing spinal 
manipulations on the Veteran's neck to restore motion; the Board 
notes, however, that she did not note the Veteran's range of 
motion or any other symptoms or findings that could be used to 
rate the Veteran's disability.  The Board notes that VA treatment 
records dated from November 2006 to December 2009 reflect no 
complaints or treatment for the Veteran's cervical spine at the 
VA medical center.

In light of the above, the Board finds that the Veteran's 
cervical spine injury with traumatic DJD does not meet the 
criteria for a rating in excess of 30 percent disabling.  As 
noted above, effective September 26, 2003, disabilities of the 
spine are generally rated under the Rating Formula for Diseases 
and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  While 
the Board acknowledges that the RO rated the Veteran's cervical 
spine disability under the old rating criteria in effect prior to 
September 26, 2003 (a "severe", 30 percent rating under 
Diagnostic Code 5290, limitation of motion of the cervical 
spine), the Board notes that because the Veteran filed his claim 
for an increased rating in November 2007, only the new rating 
criteria apply.  Using the rating criteria effective September 
26, 2003, the Veteran would not be entitled to a higher rating 
than the currently assigned 30 percent rating.  The January 2008 
and April 2009 VA examination reports reflect that the Veteran's 
cervical spine revealed limitation of flexion to 25 degrees, 
which only meets the 20 percent rating criteria under the General 
Rating Formula.  A higher, 40 percent rating requires unfavorable 
ankylosis of the entire cervical spine, but there is no evidence 
of ankylosis in any of the medical evidence of record.  

Also, no neurological symptoms were found to be associated with 
the Veteran's cervical spine condition (so as to entitle him to a 
separate rating).  In this regard, the Board acknowledges that 
the Veteran is competent to describe neurological symptoms in his 
upper extremities, such as he did during the course of his VA 
examination.  However, in determining whether such symptomatology 
is related to his service-connected cervical spine disorder, the 
Board places more weight on the opinion of the health care 
specialist, who found such a relationship less likely than not.  
As noted, the VA examiner took into consideration the Veteran's 
lay report, but also relied on the results of diagnostic testing 
in rendering this opinion.

Furthermore, while the Board acknowledges that the Veteran 
reported to the VA examiner in January 2008 that he placed 
himself on best rest for one day in June 2007, the Board notes 
that a higher, 40 percent rating under the Formula for Rating 
IVDS requires at least four weeks of "incapacitating episodes" 
requiring bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. 4.71a, Diagnostic Code 5243, Note (2) 
(2010).  The Board has also considered that while Diagnostic Code 
5242, degenerative arthritis of the spine, refers the rater to 
Diagnostic Code 5003, degenerative arthritis, that diagnostic 
code provides for rating based on limitation of motion, as 
discussed above, and otherwise only provides a maximum 20 percent 
rating, which cannot be combined with a limitation of motion 
rating.

The Board accepts that the Veteran has functional impairment, and 
that he has reported experiencing constant pain (including pain 
on use), stiffness, and weakness.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45.  The Board notes, 
however, that the VA examiner took into account cervical 
limitation of motion with pain and with repetition as noted in 
both VA examination reports, and they further noted, 
specifically, that there were no other factors affecting the 
Veteran's range of motion.  Furthermore, the Board notes that 
neither the lay nor medical evidence otherwise reflects the 
functional equivalent of the criteria for an evaluation in excess 
of 30 percent disabling.

The Board has also considered whether the Veteran is entitled to 
a higher rating during the one-year period prior to the filing of 
the Veteran's claim in November 2007.  See 38 U.S.C.A. 5110(b)(2) 
(West 2002) ("effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability occurred if 
application is received within one year from such date").  The 
Board notes, however, that there is no record of any clinical 
findings during this period, and the Veteran has not identified 
any outstanding treatment records dated during this period that 
are relevant to his claim.  The only medical evidence from this 
period is the statement from Ms. A.B. listing the dates of 
treatment with spinal manipulations and noting (at the end of the 
listing) the diagnosed cervical conditions discussed above.  
Based thereon, the Board finds that it is not factually 
ascertainable that a higher disability rating is warranted for 
this period.

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's cervical spine disability level 
and symptomatology. 

In short, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against granting 
an evaluation in excess of 30 percent for the Veteran's cervical 
spine injury with traumatic DJD.  Assignment of staged ratings is 
not for application.  Hart, supra.




ORDER

Entitlement to an evaluation in excess of 30 percent disabling 
for a cervical spine injury with traumatic DJD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


